Citation Nr: 0821423	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  98-08 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection a psychiatric disorder, 
claimed as insomnia, and variously diagnosed as post-
traumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel





INTRODUCTION

The veteran's active military service extended from July 1982 
to July 1985 and from September 1990 to April 1991.  

This matter originally comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.  

The case was previously before the Board in November 1999, 
September 2003, and June 2006, when it was remanded for 
additional development.  The Board now proceeds with its 
review of the appeal.  


FINDINGS OF FACT

1.  Service department records confirm that the veteran 
served as a graves registration specialist during the Persian 
Gulf War.  

2.  The service medical records reveal that the veteran had 
complaints of difficulty sleeping on his separation 
examination medical history.  

3.  The medical evidence reveals current diagnoses of 
psychiatric disorders, variously diagnosed as depression and 
PTSD.  

4.  The veteran reports a continuity of symptoms of insomnia 
beginning during service in 1991 until the present.  

5. VA treatment records showing diagnoses of PTSD relate the 
disability to the veteran's graves registration duties during 
service.  




CONCLUSION OF LAW

A psychiatric disorder, with symptoms of insomnia, and 
variously diagnosed as depression, and PTSD, was incurred in 
active service.  38 U.S.C.A. § 1110; 1154(b) (West 2002); 
38 C.F.R. § 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by granting service connection.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  

Service connection for post traumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Fossie v. West, 12 Vet. App. 1, 6 (1998), (If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors).  38 U.S.C.A 1154(b); 38 C.F.R. § 
3.304(f).  If, however, the veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors.  Under such circumstances, the 
veteran's lay testimony regarding the stressor would thus be 
insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395; Doran, supra.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2007).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The evidence of record reveals that the veteran served in the 
Army Reserve and was called up for a period of active 
military service from September 1990 to April 1991 during the 
Persian Gulf War.  The evidence further shows that he served 
in a graves registration unit in the area of Iraq and Kuwait 
during this period of service.  Accordingly, there is 
credible supporting evidence that the claimed inservice 
stressors of being exposed to, and handling, dead bodies, did 
occur.  

Review of the veteran's service medical records reveals that, 
on the April 1991 report of medical history which accompanied 
his separation examination, he reported having nervous 
trouble.  The examining physician specifically noted that the 
veteran reported nervousness and trouble sleeping.  

The veteran's original claim for service connection was for 
"insomnia."  In December 2002, a VA psychiatric 
Compensation and Pension examination of the veteran was 
conducted.  After a full examination, the diagnosis was 
depressive disorder, and insomnia related to the depressive 
disorder.  

Recent VA mental health treatment records reveal that the 
veteran is receiving treatment on a regular basis for PTSD.  
For example, a January 2006 treatment record indicates a 
diagnosis of chronic PTSD and also indicates symptoms of 
depressed mood.  A May 2006 VA treatment record specifically 
indicates service connection of depression and anxiety.  The 
diagnosis was PTSD, and the narrative record specifically 
refers to the veteran's experiences as a member of a mortuary 
unit during service.  

In May 2007, another VA psychiatric Compensation and Pension 
examination of the veteran was conducted.  This examiner 
admitted that the veteran met the stressor criteria for PTSD.  
However, the examiner indicated that the diagnosis was 
depressive disorder and that the veteran did not meet the 
diagnostic criteria for PTSD. In a subsequent, October 2007, 
medical opinion, the examiner indicated that the veteran's 
depressive disorder was not related to the veteran's military 
service.  This opinion indicates that that it was based upon 
a review of the record which showed no complaints or 
treatment for psychiatric complaints during service.  
However, this does not account for the veteran's reported 
symptoms of nervousness and trouble sleeping which were noted 
on his separation examination medical history.  

At this point the Board notes a clear deficiency in all of 
these VA examination reports.  None of the reports indicate 
that psychological testing was conducted, nor do they 
properly account for the veteran's reports of symptoms of 
nervousness and insomnia on separation examination.  The 
veteran's claim and his assertions of nervousness and 
insomnia are supported by consistent histories with the 
veteran reporting these symptoms dating back to the point 
when he left service in 1991.  It is a fact that the veteran 
did experience stressors during active service.  He served in 
a grave registration unit in Iraq.  The VA treatment records 
reveal diagnoses of PTSD which is related to that service, 
and with symptoms of depressed mood.  The Compensation and 
Pension diagnoses show depression which is related to the 
veteran's complaints of insomnia.  When viewed in total, the 
medical evidence of record shows that the veteran does have a 
current psychiatric disability which is either depression or 
PTSD.  The symptoms of depressed mood and insomnia are also 
related to the underlying psychiatric disorder.  Finally, the 
evidence of record shows that the psychiatric disability is 
related to the stress of service in a graves registration 
unit during active service.  

The bottom line is that the veteran has current psychiatric 
disorders.  The exact diagnosis is unclear at this point as 
to whether they are depressive disorder, PTSD, or both.  The 
Board finds, however, that the diagnoses expressed by the 
treating VA mental health professionals, and which was based 
on a review of the veteran's history, that the PTSD was 
related to the veteran's service in a mortuary unit.  The VA 
treatment records showing treatment for PTSD related to this 
service serves to place the evidence in equipoise as to 
whether the veteran has PTSD when it is weighed against the 
other evaluations of record which did not result in a 
diagnosis of PTSD.  In addition, the veteran has been 
diagnosed as having depressive disorder and all of the 
treatment records related to PTSD indicate a depressed mood.  
He had inservice stressors.  He reports a history of 
nervousness and insomnia dating back to service.  Probative 
private medical evidence links the insomnia to the 
depression.  Accordingly, service connection for a 
psychiatric disorder, with symptoms of insomnia, and 
variously diagnosed as depression and PTSD, is granted.   


ORDER

Service connection for a psychiatric disorder, with symptoms 
of insomnia, and variously diagnosed as depression and PTSD, 
is granted.  



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


